Case 6:19-cv-01074-JDC-CBW Document 12 Filed 05/08/20 Page 1 of 1 PageID #: 78



                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                                LAFAYETTE DIVISION

 MICHAEL D. JONES, JR.                           :   DOCKET NO. 6:19-cv-01074
                                                         SECTION P

 VERSUS                                          :   JUDGE JAMES D. CAIN, JR.


 PAUL SCOTT                                      :   MAGISTRATE JUDGE WHITEHURST


                                         JUDGMENT

        For the reasons stated in the Report and Recommendation of the Magistrate Judge

 previously filed herein, determining that the findings are correct under the applicable law, and

 noting the absence of objections to the Report and Recommendation in the record;

        IT IS ORDERED, ADJUDGED AND DECREED that this matter be DISMISSED

 WITHOUT PREJUDICE in accordance with the provisions of FRCP Rule 41(b) and LR41.3W.

        THUS DONE AND SIGNED, in chambers, in Lake Charles, Louisiana, on this 8th day

 of May, 2020.




                             ______________________________________
                                       JAMES D. CAIN, JR.
                               UNITED STATES DISTRICT JUDGE
